Appeal by defendant from a judgment of the County Court, Westchester County, rendered January 28, 1964 on bis plea of guilty, convicting him of grand larceny in the first degree and sentencing him to serve a term of 3% years to 7 years. Judgment affirmed. In our opinion, the sentence was not excessive under the circumstances presented. We are also of the opinion that the consideration by the trial court of the probation report, without affording defendant an opportunity to rebut its contents, was not a violation of defendant's constitutional rights (Williams v. New York, 337 U. S. 241). Beldoek, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur.